Citation Nr: 1756604	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include osteoarthritis and the residuals of a medial meniscus tear and genu varus.  

2.  Entitlement to service connection for a left knee disability, to include osteoarthritis and genu varus.  

3.  Entitlement to service connection for type II diabetes mellitus (DM).  

4.  Entitlement to service connection for nephropathy, to include as being secondary to type II DM.  

5.  Entitlement to service connection for erectile dysfunction (ED), to include as being secondary to type II DM.  

6.  Entitlement to service connection for right extremity peripheral vascular disease (PVD), to include as being secondary to type II DM.  

7.  Entitlement to service connection for left extremity PVD, to include as being secondary to type II DM.  

8.  Entitlement to service connection for diabetic cystopathy (bladder dysfunction), to include as being secondary to type II DM.  

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (RLE), to include as being secondary to type II DM.  

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (LLE), to include as being secondary to type II DM.  

11.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE), to include as being secondary to type II DM.  

12.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE), to include as being secondary to type II DM.  

13.  Entitlement to service connection for radiculopathy of the RLE, to include as being secondary to type II DM.  

14.  Entitlement to service connection for radiculopathy of the LLE, to include as being secondary to type II DM.  

15.  Entitlement to service connection for radiculopathy of the RUE, to include as being secondary to type II DM.  

16.  Entitlement to service connection for radiculopathy of the LUE, to include as being secondary to type II DM.  

17.  Entitlement to service connection for chronic gastritis, to include as being secondary to type II DM.  

18.  Entitlement to service connection for bilateral hearing loss.  

19.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and additional service in a reserve unit.  He served in the Republic of Vietnam from February 1969 to January 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

Review of the file reflects that the increased rating claim listed on the title page (issue #19) was not developed at the same time as the other claims on appeal.  For purposes of clarity, the Board has combined that claim with the additional claims into one appeal.  In further explanation, in a Board decision dated in February 2016, service connection was granted for PTSD.  In a March 2017 statement of the case (SOC), an initial disability rating of 30 percent was assigned, effective August 18, 2010.  The Veteran has disagreed with the rating assigned.  Thus, this claim is also before the Board and as described above has been added to the title page.  All other issues were remanded in February 2016, primarily for medical opinions.  The claims have now been returned to the Board for further appellate consideration.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial rating in excess of 30 percent for PTSD with anxiety disorder are addressed in the REMAND portion of the decision below.  Those claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's right knee, status post degenerative joint disease (DJD) with genu varus deformity and medial meniscus tear, had its onset during service.  

2.  The evidence is at least evenly balanced as to whether the Veteran's left knee status post DJD with genu varus deformity, had its onset during service.  

3.  The Veteran's service included time in the Republic of Vietnam.  However, he has not been diagnosed with DM.  

4.  Nephrolithiasis (kidney stones) was diagnosed decades after service separation, and is not otherwise related to service, to include as secondary to DM.  

5.  The Veteran's ED was diagnosed decades after service separation, and is not otherwise related to service, to include as secondary to DM.  

6.  The Veteran's right PVD, diagnosed as varicose veins and post-phlebitic syndrome, was diagnosed decades after service separation, and is not otherwise related to service, to include as secondary to DM.  

7.  The Veteran's left PVD, diagnosed as varicose veins and post-phlebitic syndrome, was diagnosed decades after service separation and is not otherwise related to service, to include as secondary to DM.  

8.  The Veteran has not been diagnosed with a bladder disorder.   

9.  The Veteran has not been diagnosed with peripheral neuropathy of the RLE.  

10.  The Veteran has not been diagnosed with peripheral neuropathy of the LLE.  

11.  The Veteran has not been diagnosed with peripheral neuropathy of the RUE.  

12.  The Veteran has not been diagnosed with peripheral neuropathy of the LUE.  

13.  The Veteran has not been diagnosed with radiculopathy of the RLE.  

14.  The Veteran has not been diagnosed with radiculopathy of the LLE.  

15.  The Veteran has not been diagnosed with radiculopathy of the RUE.  

16.  The Veteran has not been diagnosed with radiculopathy of the LUE.  

17.  The Veteran's chronic gastritis was diagnosed decades after service separation and is not otherwise related to service, to include as secondary to DM.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for right knee status post DJD with genu varus deformity and medial meniscus tear, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).  

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left knee status post DJD with genu varus deformity are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).  

3.  DM was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  Nephropathy was not incurred in or aggravated by service, kidney stones many not be presumed to have been and nephropathy (kidney stones) is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

5.  ED was not incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

6.  Right extremity PVD was not incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

7.  Left extremity PVD was not incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

8.  Diabetic cystopathy (a bladder disorder) was not incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

9.  Peripheral neuropathy of the RLE was not incurred in or aggravated by service, nor may it be presumed to have been, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

10.  Peripheral neuropathy of the LLE was not incurred in or aggravated by service, nor may it be presumed to have been, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

11.  Peripheral neuropathy of the RUE was not incurred in or aggravated by service, nor may it be presumed to have been, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

12.  Peripheral neuropathy of the LUE was not incurred in or aggravated by service, nor may it be presumed to have been, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

13.  Radiculopathy of the RLE was not incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

14.  Radiculopathy of the LLE was not incurred in or aggravated by service, nor may it be presumed to have been, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

15.  Radiculopathy of the RUE was not incurred in or aggravated by service, nor may it be presumed to have been, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

16.  Radiculopathy of the LUE was not incurred in or aggravated by service, nor may it be presumed to have been, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

17.  Gastritis was not incurred in or aggravated by service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claims for service connection for bilateral knee disorders, the Board is granting the claims.  Thus, the claims are substantiated, and there are no further Veterans Claims Assistance Act of 2000 (VCAA) duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (West 2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

As to all additional claims, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Moreover, the Veteran was issued VCAA letters in 2010 and 2011.  

In regards to the duty to assist, VA's duty includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The claims file contains the Veteran's STRs, VA, and private medical records.  VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is discussed in more detail below, the Veteran was afforded VA examinations in 2016 to address the many claims currently on appeal.  The VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  These VA examination reports are adequate to decide the Veteran's claims.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In addition, certain chronic diseases (e.g., DJD, organic disease of the nervous system and calculi of the kidney) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2017).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) (West 2014), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Agent Orange

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2017).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2017) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2017).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).  

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Background

The STRs are negative for report of, treatment for, or diagnoses of any of the disorders for which the Veteran claims service connection.  Specifically, there was no report of, or treatment for, or diagnoses of bilateral knee disorders, DM, nephropathy, ED, PVD of either extremity, a bladder disorder, peripheral neuropathy of the upper or lower extremities, radiculopathy of the upper or lower extremities or chronic gastritis.  

Post service records show a right knee medial meniscal tear in January 1990.  Left knee DJD was noted years later in 2002 and additional right knee problems were indicated in 2006, to include additional tear and osteoarthritis.  Kidney stones were noted in 2001, 2008, and 2009.  

In an August 2010 statement, a private physician, N.A.O.V., M.D., reported that the Veteran's elevated blood sugar levels required daily oral hypoglycemic medications and a restricted diet.  He presented with various conditions which she related to the fact that he had DM, to include paresthesias of pin and needles type sensation in the upper and lower extremities, ED, PVD, kidney disorders, diabetic cystopathy or bladder dysfunction and gastric problems.  She further noted that he was exposed to Agent Orange during service and that his DM should therefore be service connected.  As for the Veteran's knee disorders, she noted that he had bilateral problems to include knee locking, clicking, and catching.  He injured his knees while training on active service.  

When VA conducted a DM examination in December 2010, it was noted that the Veteran had ED as a result of his medications.  He also complained of PVD, gastrointestinal problems and other diabetic complications.  Following examination and laboratory testing, however, it was specifically noted that the Veteran did not have DM.  

Upon VA joints examination in July 2011, the Veteran said that he injured his right knee during Navy reserve training in the 1990s.  He was evaluated and treated by a civilian doctor at the time.  He had a knee arthroscopy, but said that he did not inform his military superiors at the time because he did not want to be separated from military service.  His right knee pain had increased in severity in recent years, and his left knee was also suffering as a result of shifting his weight to that side.  
X-rays showed mild to moderate DJD of the knees with genu varus deformity.  The examiner opined that the bilateral knee disorder was not likely related to military service since there was no documentation of inservice knee injury.  

The Veteran underwent various VA examinations in October 2016 as directed in a 2016 remand decision.  The knee/lower leg examination showed that the Veteran had undergone bilateral left and right knee replacements due to severe knee arthritis.  The examiner added that if it were accepted as true that the Veteran injured his right knee jumping down from a truck with a duffle bag on his back (as seen in a January 1990 medical record where surgery was required for a meniscal tear), then it is possible he did injure a meniscus.  He further explained that a meniscus served as a shock absorber for the knee and if it was torn, this could lead to the development of DJD.  The DJD could lead to deformity and severe pain in the knee resulting in the need for a replacement.  The contra lateral knee (in this case, the left knee) could be affected as well since severe DJD with genu varus deformity (as the Veteran had here) could lead to gait alterations which in time could affect the knee.  "[s]o upon accepting the veteran's statement as true (as requested by the Regional Office) this would at least as likely as not be sufficient to establish a link between the current knee disabilities and the in-service injury."  

Additional VA examinations were conducted, but there was, once again, no diagnosis of DM.  Moreover, there was no peripheral neuropathy or radiculopathy.  Genitourinary examination showed that there was no diabetic cystopathy, to include any bladder disorder.  While the Veteran had had kidney stones in the past, none were currently seen.  Disorders that were diagnosed upon additional VA exams included PVD of the extremities, chronic gastritis, and ED.  

In her medical opinion summary, a VA physician noted that she reviewed the 2010 private report as submitted by N.A.O.V., M.D., who submitted an opinion that many of the Veteran's disabilities were related to his DM which was of service origin.  However, the VA physician pointed out that DM had never actually been clinically diagnosed.  Moreover, there was no indication in the records that the Veteran used oral hypoglycemics, or that any of her stated opinions were based on testing or lab study results.  There was also no indication that she actually viewed the claims file.  The current VA exam results showed that there was no DM, no current nephropathy, no neuropathy, no radiculopathy, no bladder dysfunction and no gastroparesis.  

While the Veteran did have peripheral venous insufficiency, a history of nephrolithiasis, and clinical chronic gastritis, the VA physician opined that these conditions were less likely than not related to service.  For rationale, she pointed out that the STRs were negative for any evidence of these disorders, and they were not shown until many years thereafter.  The long time elapsed since service discharge and the development of the conditions was against an etiological nexus between active service and those medical conditions.  

Analysis

Initially, as to the Veteran's claims for service connection for bilateral knee disorders, it is noted that the Veteran is competent to report knee symptoms during his period of active service or during a period of active duty for training.  Jandreau, supra.  The Board acknowledges that the Veteran stated that he did not report injuring his right knee during a period of reserve training in that he did not want to be discharged from duty.  Thus, there is no inservice record of knee injury during a period of active duty training.  Nevertheless, there is nothing in the record that would cause the Board to doubt the Veteran's claim that he injured his right knee at such a time.  Adding to the veracity of his claim is the fact that he did not claim that he injured his left knee also at the time of the initial injury.  He has always maintained that the right knee injury occurred when he jumped from a vehicle with a backpack.  He asserts that the initial injury resulted in a tear in 1990 which, in turn, resulted in his developing an altered gait which caused his left knee disorder.  Based on a VA examiner's opinion in 2016 indicating that his knee injuries could have resulted from the initial knee injury as stated by the Veteran, the Board will resolve all reasonable doubt in his favor and grant service connection for a right knee disorder as incurring during a period of active training and service connection for a left knee disorder as resulting from gait alteration due to that injury.  As a result, service connection is warranted for right and left knee disorders, diagnosed as status post bilateral DJD with genu varus deformity and right knee residuals of a medial meniscus tear.  

The Veteran also claims that service connection is warranted for DM.  Specifically, it is pointed that he served in the Republic of Vietnam and was exposed to herbicides, to include Agent Orange.  It is noted that the Veteran's service is corroborated in the record, and his exposure to herbicides is conceded.  The Veteran's claim for service connection does not fail on this account.  DM has never been clinically shown at any time in the service records.  The private doctor's report of 2010 is incorrect in asserting that the Veteran has DM (without referring to specific testing/lab results).  Testing, to include lab results in 2011 and 2016, plainly shows that DM is not present.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that the relevant statutes only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current DM, the claim must be denied.  

Also on appeal are service connection claims for nephropathy (kidney stones), ED, PVD of the extremities, diabetic cystopathy (bladder dysfunction), peripheral neuropathy and radiculopathy of the upper and lower extremities, and gastritis.  It is the Veteran's assertion that these disorders are of service origin or as secondary to his DM.  As to his secondary claims, it is noted that his claim for DM has been denied herein.  Therefore, the Board will not further analyze any potential secondary claims as to that condition.  Therefore, a direct incurrence analysis for service connection remains for the Veteran's claims.  

Initially, as to nephropathy (kidney stones), and as noted above, there is evidence of recurring passage of stones in the years 2001, 2008, and 2009.  No current nephropathy is shown, and it was pointed out by a VA examiner that the post service stones, first shown many years after service discharge, were unrelated to any incident or injury of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  Under these circumstances, there is no basis for a grant of service connection for nephropathy (kidney stones) on a direct basis or for kidney stones (calculi) on a chronic disease presumptive basis.

As to the claim for service connection for ED, it is evident that the condition was first noted many years after service.  Moreover, as noted upon VA examination in 2010, his ED was noted to be the result of medications taken for his hypertension (which is not a service-connected disorder).  Thus, service connection is not warranted for this disorder as it is not shown to be of service origin.  Instead, it was first noted many years after service and it not related thereto and it was  found to be related to medications taken for a nonservice-connected condition.  

It is noted that PVD of the extremities was also found to be present upon VA examination in 2016.  The examiner opined that the condition was not related to service as such was first diagnosed many years after service and there were no clinical findings suggesting that the condition was related to service.  Thus, service connection is also denied for this condition.  See Maxson, Mense, and Kahuna, supra.  

As to the Veteran's claims for service connection for a bladder disorder, peripheral neuropathy and radiculopathy of the upper and lower extremities, it is noted that no such conditions are currently demonstrated.  As a review of the record does not show that the Veteran has ever received competent medical diagnoses of these conditions, the claims are denied.  See Brammer and Degmetich, supra.  

While chronic gastritis was shown post service, to include at the time of VA examination in 2016, it was opined by the examiner that the condition was unrelated to the Veteran's active service.  The examiner noted that the condition was first shown many years after service and the elapse of time from discharge did not work in the Veteran's favor.  See Maxson, Mense, and Kahana, supra.  As there is no basis upon which to relate chronic gastritis to military service or evidence or inservice disease, service connection is denied.

Final Considerations

As to all service connection claims denied above, the Veteran does not explicitly state that such (other than DM) resulted from his presumed exposure to herbicides.  However, to be thorough the Board will discuss such.  

As already indicated above, the only claimed disabilities in this case that are diseases recognized by VA as associated with herbicide exposure are DM and delayed-onset peripheral neuropathy.  However, these conditions have specifically not been found to be present, and none of the remaining conditions are recognized as among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2017).  Therefore, service connection as presumed as due to exposure to Agent Orange for any of the disorders discussed above is not warranted.  

The Board has considered the doctrine of reasonable doubt for each of the service connection claims denied above, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  


ORDER

Entitlement to service connection for  right knee status post DJD with residuals of a medial meniscus tear and genu varus deformity, is granted.  

Entitlement to service connection left knee status post DJD with genu varus deformity, is granted.  

Entitlement to service connection for type II DM is denied.  

Entitlement to service connection for nephropathy, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for ED, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for right extremity PVD, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for left extremity PVD, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for diabetic cystopathy (bladder dysfunction), to include as being secondary to type II DM, is denied.  

Entitlement to service connection for peripheral neuropathy of the RLE, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for peripheral neuropathy of the LLE, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for peripheral neuropathy of the RUE, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for peripheral neuropathy of the LUE, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for radiculopathy of the RLE, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for radiculopathy of the LLE, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for radiculopathy of the RUE, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for radiculopathy of the LUE, to include as being secondary to type II DM, is denied.  

Entitlement to service connection for chronic gastritis, to include as being secondary to type II DM, is denied.  


REMAND

Additional development is necessary as to the claims of entitlement to service connection for bilateral hearing loss and an entitlement to an initial rating in excess of 30 percent for PTSD with anxiety disorder.  

In the Board's February 2016 decision, the need for a VA audiometric examination was discussed in detail in the body of the remand.  However, no such examination was actually requested in the remand directives, and as a result, no such examination was conducted during remand status.  As the record currently stands, the need for the examination remains essential and such should be accomplished with opinion provided as to any hearing impairment found.  Thus, the Board's oversight in failing to specifically request an audiometric examination will be remedied below.  

Also, as to the claim for an initial rating in excess of 30 percent for PTSD with anxiety disorder, a contemporaneous examination is needed as it has been many years since the Veteran was examined for the condition.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hearing loss and PTSD with anxiety disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Following completion of the above, the AOJ should arrange for an audiometric examination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has a bilateral hearing loss that is related to his military service, to include his noise exposure therein.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data.  

3.  The AOJ should also arrange for an appropriate VA examination to determine the current severity of the Veteran's PTSD with anxiety disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is requested to address the impact that the Veteran's PTSD with anxiety disorder has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's psychiatric disability has on his ability to perform physical and sedentary tasks.  A complete rationale should be given for any opinion provided.  

4.  Finally, readjudicate the claims for service connection for bilateral hearing loss and for an initial evaluation in excess of 30 percent for PTSD with anxiety disorder.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.  

Note - The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


